Fourth Court of Appeals
                                  San Antonio, Texas
                                        January 8, 2019

                                      No. 04-18-00867-CV

                   IN THE INTEREST OF K. R. H, ET AL., CHILDREN,

                   From the 45th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2017-PA-02393
                          Honorable Richard Garcia, Judge Presiding


                                         ORDER
       This is an accelerated appeal from an order terminating appellant’s parental rights which
must be disposed of by this court within 180 days of the date the notice of appeal was filed. See
TEX. R. JUD. ADMIN. 6.2.

         The appellant’s brief, which was due on January 3, 2019, has not been filed. Therefore,
we ORDER the attorney responsible for preparing the appellant’s brief, Melissa Ramos Munoz,
to file the appellant’s brief on or before January 23, 2019. Alternatively, if appellant no longer
desires to prosecute this appeal, Ms. Munoz may file a motion to dismiss this appeal on or before
January 23, 2019.

       Given the time constraints governing the disposition of this appeal, further requests for
extensions of time will be disfavored.

                                                    _________________________________
                                                    Irene Rios, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 8th day of January, 2019.



                                                    ___________________________________
                                                    KEITH E. HOTTLE,
                                                    Clerk of Court